Citation Nr: 0944278	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-31 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hands and feet manifested by loss of feeling and circulation.

2.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to service connected right 
knee disability.

3.  Entitlement to service connection for a back disability, 
including as secondary to service connected right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service connected right 
knee disability.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The issues of entitlement to service connection for a 
disability of the hands and feet manifested by loss of 
feeling and circulation; a back disability, including as 
secondary to service connected right knee disability; and a 
left knee disability, claimed as secondary to service 
connected right knee disability, are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a written statement dated in December 2006, prior to 
promulgation of a decision in the appeal for entitlement to 
service connection for a right hip disorder, claimed as 
secondary to service connected right knee disability, the 
Veteran communicated that he wished to withdraw that appeal.


CONCLUSION OF LAW

With respect to the Veteran's appeal for entitlement to 
service connection for a right hip disorder, claimed as 
secondary to service connected right knee disability, the 
criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a written statement dated in December 2006, the Veteran 
indicated that he wished to withdraw his appeal for 
entitlement to service connection for a right hip disorder, 
claimed as secondary to service connected right knee 
disability.  Thus, there is no remaining allegation of error 
of fact or law for appellate consideration, and that appeal 
is withdrawn.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.  As 
the appeal is dismissed, it is not necessary to discuss VA's 
duties to notify and assist the veteran with respect to the 
issue of entitlement to service connection for a right hip 
disorder, claimed as secondary to service connected right 
knee disability.


ORDER

The appeal for entitlement to service connection for a right 
hip disorder, claimed as secondary to service connected right 
knee disability, is dismissed.


REMAND

The RO issued a supplemental statement of the case (SSOC) in 
May 2007; however, the SSOC failed to include the issue of 
entitlement to service connection for a disability of the 
hands and feet manifested by loss of feeling and circulation 
which had been specifically addressed in the VA examination 
conducted in April 2007.  There has been no subsequent SSOC 
issued in this case.  As the Veteran continues to pursue the 
claim for service connection for a disability of the hands 
and feet manifested by loss of feeling and circulation, the 
RO must readjudicate that issue and issue an SSOC in light of 
the additional evidence received since the June 2006 SOC, 
specifically including the April 2007 VA examination report. 

The April 2007 VA examination report noted that there was no 
current pathology of the Veteran's left knee.  However, a 
December 2007 MRI report of record notes a diagnosis of a 
tear in the medial meniscus of the left knee.  Since there is 
now evidence of a current left knee disability, another 
examination is necessary in order to address whether the 
current disability is attributable to the service connected 
right knee disability.

Additionally, the April 2007 VA examination report states 
that the Veteran had no back problems in service, however 
review of the record shows that during service in February 
1986, the Veteran reported an 18 day history of back pain, 
and an X-ray report dated that same month noted a "small 
bony density of the superior end plate of L4, which could be 
fracture or accessory bone."  As the record shows current 
back pathology, and the Veteran contends that his current 
disability either began during service or resulted from 
frequent falls secondary to his service connected right knee 
disability, another examination is necessary in order to 
properly assess the etiology of his current back disability.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to address the 
etiology of any diagnosed low and/or mid 
back, and left knee, disorder(s).  If 
possible, the examination should be 
scheduled in Montana per the Veteran's 
request.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

Based on the examination and review of the 
claims folder, the examiner should provide 
an opinion as to the following:  

(a) Is it at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed low and/or mid back 
disorder is attributable to service, 
including the reported findings in 
February 1986, or is caused by or made 
worse by his service connected right knee 
disability. 

(b) Is it at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed left knee disorder, to 
include tear of the medial meniscus, is 
caused by or made worse by his service 
connected right knee disability.

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

2.  Thereafter, the Veteran's claims of 
entitlement to service connection for a 
disability of the hands and feet 
manifested by loss of feeling and 
circulation; a back disability, including 
as secondary to service connected right 
knee disability; and a left knee 
disability, claimed as secondary to 
service connected right knee disability, 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If any benefit 
sought on appeal remains denied, the 
Veteran must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


